Case 3:20-cv-01655-LAB-KSC Document5 Filed 09/03/20 PagelD.106 Page 1 of 1

 

|_ MATHEW K. HIGBEE, ESQ.
HIGBEE & ASSOCIATES

E-MAIL ADDRESS (Optiona?):
ATTORNEY FOR (Name): Plaintiff:

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address) FOR COURT USE ONLY

1504 BROOKHOLLOW DR. #112 SANTA ANA, CA 92705
TELEPHONE NO.: (714) 617-8300

SBN: 241380

FAX NO. (Optional):

 

MAILING ADDRESS:

UNITED STATES DISTRICT COURT
STREET ADDRESS: 333 WEST BROADWAY

CITY AND ZIP CODE: SAN DIEGO, CA 92101
BRANCH NAME: SOUTHERN DISTRICT

 

PLAINTIFF/PETITIONER: JEFFREY R. WERNER CASE NUMBER: 20CV1655-LAB-KSC

DEFENDANT/RESPONDENT: VIBEY.COM, LLC; ROCKUS VENTURES HEARING DATE:

 

 

 

PROOF OF SERVICE

HEARING TIME:
DEPARTMENT:

 

 

 

AT THE TIME OF SERVICE | WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION
| SERVED COPIES OF THE FOLLOWING DOCUMENTS:

SUMMONS; COMPLAINT;

PARTY SERVED:
PERSON SERVED:
DATE & TIME OF DELIVERY:

ADDRESS, CITY, AND STATE:

MANNER OF SERVICE:

Z LIFESTYLE, LLC
ERIN HAGGERTY, COGENCY GLOBAL INC, - REGISTERED AGENT FOR SERVICE

8/28/2020
2:35 PM

1325 J STREET, SUITE 1550
SACRAMENTO, CA 95814

Personal Service - By personally delivering copies.

Fee for Service: $ 89.50

| declare under penalty of perjury under the laws of the

County: SACRAMENTO The State of California that the foregoing information
Registration No.: 2015-10 contained in the return of service and statement of
REZAC MEYER ATTORNEY SERVICE service fees is true and correct and that this declaration
1541 WILSHIRE BLVD., SUITE 550 was executed on September 2, 2020.

LOS ANGELES, CA 90017 :

(213) 481-1770 Lo

Signature: ————
KATRINA WILLIAMS

 

PROOF OF SERVICE

DefaultProoffLA248495
